Chief Justice Agnew
delivered the opinion of the Court, May 15th 1876
These appeals are presented in the same paper-book, and were argued together pretty much as if they were one case. But they are quite distinct. One is an appeal from a decree in a proceeding to distribute the proceeds of a sheriff’s sale of real estate; the other from an application by one judgment-creditor against another, to correct the entry of a judgment .of the latter in the judgment index. In each case the gravamen of the complaint is that the prothonotary had at a late day entered an award of arbitrators of Daniel A. Rupp on the judgment index to the prejudice of Eli Kendig, whereby his judgment became postponed to the award of Rupp.
The question was first raised before the auditor in the distribution proceeding; who was asked to hear the testimony and to postpone the award. He declined on the ground that it was not within his province to correct the record. He was clearly right. He could take the judgment on the award, for such it is in effect under the Act of Assembly, only as certified to him by the prothonotary; and this exhibited it as regularly indexed, and prior in time to *71Kendig’s judgment. And even if he had sent a subpoena duces tecum to the officer to bring with him the original record, he could not inquire into its correctness. It is argued that he could do so on the ground of fraud. But this is to confound proper distinctions. Undoubtedly the effect of a record may sometimes be avoided by showing fraud in procuring it, but this does not touch the verity of the record itself. The purpose here, however, was to affect the entry on the record, its very verity, as a truthful record of what was done officially. This clearly the auditor could not do. No such power was committed to him by the court.
This brings us then to the second appeal, that from the refusal of the court to correct the entry in the index, on the application of Kendig. If we consider this proceeding as it really is, an application by one creditor to correct the record entry of the officer in the record of the judgment of another creditor, there is in this court no power to review the refusal of the court below. Such an application is to the sound discretion of the court below, from which no appeal lies; and a writ of error does not bring up the evidence. We are bound to presume that the-court below refused the petition on some just and proper ground. But it is argued that the proceeding was- not an ordinary common-law application to the discretion of the court to correct an error in the record, but is in the nature of a bill in equity answered by the defendant, and considered by the court below upon bill, answer and proofs. It is very true that the petition is full and formal, and the answer is likewise; and if they constituted substantially a proceeding in equity an appeal would lie. The decisions on this point regard the substance of the proceeding and not its form. But in such case the petition must set forth substantially an equity, which gives the court chancery jurisdiction, and pray for some relief that a court of equity can give in such a case. Now the petition does not set forth any fraud of the defendant in procuring a falsification of the record, or any such accident or mistake as confers equity jurisdiction on the ground of fraud, accident or mistake. It does not even set forth the unauthorized act of a third person. Nor does it show, as a ground of relief, that the petitioner examined the record before lending his money or doing any act on the faith of the state of the record, which by reason of its then condition misled him; while its only specific prayer for relief is not an injunction to prevent the respondent from using it to his prejudice, but is a prayer that the entry in the judgment index, which he terms the interlineation of the lien, should be stricken from the judgment docket. It is, therefore, not substantially a bill in equity to enjoin the respondent (or appellee) from the benefit of the lien of his award, on the ground of fraud or other head of equity, but is really with all its verbiage nothing more than an application to amend or correct the record of the entry in the judgment index. The proof also fails to connect *72the appellee (or respondent) with any fraud or unauthorized falsification of the entry. In fact it is apparent, that the act was that of the officer himself (the prothonotary), who also called on the ex-officer to make a correction of a matter happening within the term of office of the latter. Being done with the consent of the prothonotary, it was really his act. His error was in suffering the amendment of the judgment index without the authority of the court. This was a grave misdemeanor on his part. Had the court been applied to, it would, in allowing the correction, have made it so that the interests of a prior lien-creditor would have been protected. But as we said in the beginning on this point, the court having refused the petition to strike off the entry, it was an exercise of sound discretion from which there was no appeal, and it is not our province to correct the refusal, if it were a mistake. We are bound to presume that the court had a good ground for its refusal.
The decree of distribution affirmed with costs, and the appeal therefrom dismissed, and the appeal from the order upon the petition to strike the entry from the judgment index quashed at the costs of the appellant.